NO. 07-04-0272-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 3, 2004



______________________________





IN RE: DONNIE L. FOX, RELATOR



_________________________________





Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

MEMORANDUM OPINION

Relator Donnie L. Fox seeks mandamus directed to respondent Eddie A. Pigg, Jr., Warden of the Marshall Formby Unit of the Texas Department of Corrections, requiring respondent and his agents to stop interfering with relator’s correspondence with his common-law wife and to refrain from taking actions in the future to prevent relator from seeking redress of complaints. 	
 

           Relator’s application for writ of mandamus does not seek to invoke this court’s appellate jurisdiction.  Nor does it assert that mandamus should issue (1) to protect the court’s jurisdiction, or (2) against a judge of or acting within the area comprising the seventh judicial appellate district.  Thus, we do not have jurisdiction to issue mandamus directed to respondent.  
See
 
Tex. Const
. art. V, § 6; 
Tex. Gov’t. Code Ann
. § 22.221(a), (b) (Vernon 1988 and Supp. 2004).
  

We dismiss for want of jurisdiction. 



Phil Johnson

Chief Justice